DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 02/07/2019. Claims 1-18 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informality: Element 148 “duel inverter” in Paragraph [0018] is inconsistent with other references to Element 148 and should be corrected to --dual inverter-- 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control system…” in claims 1-3 and 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support information for “a control system…” is found in specification Paragraph [0020] as various controllers and control units/modules, collectively, which are interpreted as generic processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Determining the rear wheel slip duration with just front wheel slip information, vehicle wheelbase, vehicle speed, and vehicle weight distribution as outlined in Paragraph [0022] of the specification without the aid of at least the coefficient of friction and/or a formula is unclear.
Claims 9 and 19 are rejected for depending upon previously rejected claims.

The following is a quotation of 35 U.S.C. 112(b):




Claim 8, 9 , 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: at least the coefficient of friction and/or a formula. Determining the rear wheel slip duration with just front wheel slip information, vehicle wheelbase, vehicle speed, and vehicle weight distribution without the aid of at least the coefficient of friction and/or a formula is unclear. 
Claims 9 and 19 are rejected for depending upon previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supina et al. (US 7314424, hereinafter Supina; already of record in IDS), further in view of Nakamura et al. (EP 0226472, hereinafter Nakamura).
Regarding claim 1, Supina teaches:
A wheel slip management system for a through-the-road hybrid vehicle (Abstract; Figure
5 Element 178, i.e. an electrically four/all wheel drive vehicle is a through-the road hybrid) having an engine connected to a front axle of the vehicle (Abstract; Figure 1 Element 56) and an electric motor connected to a rear axle of the vehicle (Abstract; Figure 1 Element 52, i.e. while Supina teaches a hybrid with an electric motor connected to a front axle and an engine connected to a rear axle, the examiner notes that this is not a distinct difference since the focus is on the specific axle receiving drive torque in each instance), the system comprising:
 (Abstract; Figure 6 elements 192 and 194; Col. 9 Lines 39-44); and
	a control system configured to operate the vehicle in a hybrid mode during which both the engine and the electric motor are providing drive torque via the respective front and rear axles (Abstract; Col. 3 Lines 32-40) and, during the hybrid mode:
		detect a front wheel slip event based on the measured rotational speeds of the front wheels (Abstract; Figure 6 element 192; Col. 9 Lines 39-44), 
…
when the front wheel slip event has ended (Abstract; Figure 6 Elements 190, 192, 194, 196 and 198; Col. 9 Lines 39-44; Col. 9 Line 65 - Col. 10 Line 7, i.e. since front wheel slip events and back wheel slip events call for opposite torque adjustments so that the total wheel to remain the same, it is implied that the front wheel slip must end before the torque can be adjusted as specified for the rear wheel slip event) and the … event satisfies a calibratable threshold (Abstract; Col. 3 Lines 32-40; Col. 8 Lines 12-21, i.e. in order to determine wheel slip and subsequently implement slip controls for a rear wheel slip, a threshold concerning likelihood of rear wheel slip is implicitly satisfied), adjust a front/rear axle torque split (Abstract; Col. 3 Lines 32-40; Col. 8 Lines 12-21) and pre-load at least one of the engine and a belt-driven starter generator (BSG) unit coupled to a crankshaft of the engine to compensate for a torque drop that is predicted to occur during the subsequent rear wheel slip event (Abstract; Figure 6 Elements 194, 196, and 198; Col. 9 Line 65 - Col. 10 Line 7, i.e. pre-loading consists of adding torque to the front wheel axis, in the case of Supina via the motor, in preparation for a rear wheel slip), and 

	Supina does not teach  ... determine a likelihood of a subsequent rear wheel slip event … likelihood of the subsequent rear wheel slip….
	However, in the same field of endeavor, Nakamura teaches a power distribution device in a four wheel drive power transmission system for a vehicle (Abstract), and more specifically  ... determine a likelihood of a subsequent rear wheel slip event … likelihood of the subsequent rear wheel slip… (Abstract; Figure 4; Col. 35 Lines 25-62, i.e., having a formula to determine the torque required for a front wheel slip event that shares variables with a formula to determine the torque required for a rear wheel slip event can be used to determine the likelihood of the rear wheel slip event following the front wheel slip event based on those shared variables, in this instance input torque and torque transmission capacity)…. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid vehicle control of Supina to incorporate the teaches of determining a likelihood of a subsequent rear wheel slip event, as taught by Nakamura. Doing so would overcome the general automobile problem of if slippage should occur between the front wheels and the road surface, the quality of vehicle 
	Regarding claim 5, Supina in view of Nakamura teaches the wheel slip management system of claim 1. Supina further teaches wherein the control system is configured to pre-load the engine by increasing a torque output of the engine (Abstract; Figure 6 Elements 194, 196, and 198; Col. 9 Line 65 - Col. 10 Line 7, i.e. pre-loading consists of adding torque to the front wheel axis, in the case of Supina via the motor, in preparation for a rear wheel slip).
	Regarding claim 7, Supina in view of Nakamura teaches the wheel slip management system of claim 1. Supina further teaches wherein the control system does not increase the load of the engine or the BSG unit when the front wheel slip event is still occurring to prevent exacerbating the front wheel slip event (Abstract; Figure 6 Elements 190 192 and 198; Col. 9 Line 45 -64; Col. 10 Line 12, i.e. reducing the torque on the front wheel axis, in the case of Supina via the motor, during a front wheel slip event is not increasing a load of the engine).
Regarding claims 10, 14, and 16, the claim(s) recite analogous limitations to claim(s) 1,
5, and 7 above, respectively, and therefore are rejected on the same premise.
Claims 2, 4, 8, 11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supina in view of Nakamura, as applied to claims 1, 5, 7, 10, 14, and 16 above, further in view of Fairgrieve et al. (US 9573595, hereinafter Fairgrieve).
Regarding claim 2, Supina in view of Nakamura teaches the wheel slip management system of claim 1. 
	Supina in view of Nakamura does not teach wherein the control system is further configured to determine the likelihood of the subsequent rear wheel slip event based on a current wheel track.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid vehicle control of Supina in view of Nakamura to incorporate the teachings of wherein the control system is further configured to determine the likelihood of the subsequent rear wheel slip event based on a current wheel track, as taught by Fairgrieve. Doing so would allow a cruise control system to be used continuously on a slippery road instead of canceling the cruise control, as recognized by Fairgrieve (Col. 1 Lines 40-50).
Regarding claim 4, Supina in view of Nakamura teaches the wheel slip management system of claim 2. 
	Supina in view of Nakamura does not teach wherein the likelihood of the subsequent rear wheel slip event represents a likelihood that the rear wheels will encounter a same road surface that caused the front wheel slip event as calculated based on the current wheel track.
However, in the same field of endeavor, Fairgrieve teaches a method for operating a speed control system of a vehicle (Abstract) and more specifically wherein the likelihood of the subsequent rear wheel slip event represents a likelihood that the rear wheels will encounter a same road surface that caused the front wheel slip event as calculated based on the current wheel  where predicting that a slip event that is detected by a leading wheel is subsequently detected as a slip event at a trailing wheel following the path of the leading wheel is determining the likelihood of the subsequent rear wheel slip event based on a current wheel track and where terrain that caused a slip at a leading wheel is the road surface that caused the front wheel slip event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid vehicle control of Supina in view of Nakamura to incorporate the teachings of wherein the likelihood of the subsequent rear wheel slip event represents a likelihood that the rear wheels will encounter a same road surface that caused the front wheel slip event as calculated based on the current wheel track, as taught by Fairgrieve. Doing so would allow a cruise control system to be used continuously on a slippery road instead of canceling the cruise control, as recognized by Fairgrieve (Col. 1 Lines 40-50).
Regarding claim 8, Supina in view of Nakamura teaches the wheel slip management system of claim 1. 
	Supina in view of Nakamura does not teach wherein the control system is further configured to estimate a start and duration of the subsequent rear wheel slip event based on front wheel slip information, vehicle wheelbase, vehicle speed, and vehicle weight distribution.
However, in the same field of endeavor, Fairgrieve teaches a method for operating a speed control system of a vehicle (Abstract) and more specifically wherein the control system is further configured to estimate a start and duration (Col. 17 Lines 29-37) of the subsequent rear wheel slip event based on front wheel slip information, vehicle wheelbase, vehicle speed, and vehicle weight distribution (Abstract; Col. 19 Lines 43-52, i.e. using weight distribution to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid vehicle control of Supina in view of Nakamura to incorporate the teachings of wherein the control system is further configured to estimate a start and duration of the subsequent rear wheel slip event based on front wheel slip information, vehicle wheelbase, vehicle speed, and vehicle weight distribution, as taught by Fairgrieve. Doing so would allow a cruise control system to be used continuously on a slippery road instead of canceling the cruise control, as recognized by Fairgrieve (Col. 1 Lines 40-50).
Regarding claims 11, 13 and 17, the claim(s) recite analogous limitations to claim(s) 2, 4  
and 8 above, respectively, and therefore are rejected on the same premise.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supina in view of Nakamura and Fairgrieve, as applied to claims 1 and 2 above, further in view of Nozu et al. (US 8700280, hereinafter Nozu).
Regarding claim 3, Supina in view of Nakamura and Fairgrieve, teach the control system of claim 2. Supina in view of Nakamura and Fairgrieve does not teach wherein the control system is further configured to calculate the current wheel track based on vehicle speed, steering wheel angle, yaw rate, and lateral acceleration.
However, in the same field of endeavor, Nozu teaches a road surface frictional coefficient estimation device (Abstract) and more specially wherein the control system is further configured to calculate the current wheel track based on vehicle speed (Col. 7 Lines 2-14), steering wheel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid vehicle control of Supina in view of wherein the control system is further configured to calculate the current wheel track based on vehicle speed, steering wheel angle, yaw rate, and lateral acceleration, as taught by Nozu. Doing so would overcome the common pitfall of not accurately obtaining information of the steering angle until the neutral position is decided and thus causing inaccurate friction readings, as recognized by Nakamura (Col. 1 Line 66 – Col. 2 Line 24).
Regarding claim 12, the claim(s) recite analogous limitations to claim(s) 3 above and
therefore is rejected on the same premise.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supina in view of Nakamura, as applied to claim 1 above, further in view of Whitney et al. (US 2010/0038158, hereinafter Whitney).
Regarding claim 6, Supina in view of Nakamura teach the control system of claim 1. Supina further teaches wherein the control system is configured to pre-load [the engine] by increasing a torque output of [the engine] (Abstract; Figure 6 Elements 194 196 and 198; Col. 9 Line 65 - Col. 10 Line 7, i.e. pre-loading consists of adding torque to the front wheel axis, in the case of Supina via the motor, in preparation for a rear wheel slip).
Supina in view of Nakamura does not teach, specifically, wherein the control system is configured to pre-load the BSG unit by increasing a torque output of an electric motor of the BSG unit.
the BSG unit by increasing a torque output of an electric motor of the BSG unit (Abstract; Paragraphs [0005], [0035], [0101], i.e. where Whitney teaches a belt driving crankshaft in an engine can adjust torque in the event of a wheel slip while Supina in view of Nakamura teaches the specifics of the event above). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid vehicle control of Supina in view of Nakamura to incorporate the teachings of wherein the control system is configured to pre-load the BSG unit by increasing a torque output of an electric motor of the BSG unit, as taught by Whitney. Doing so would allow for multiple types of motors (e.g., a BSG unit) to make torque adjustments in order to assist with wheel slip events, as recognized by Whitney (Paragraphs [0005], [0035], [0101]).
Regarding claim 15, the claim(s) recite analogous limitations to claim(s) 6 above and
therefore is rejected on the same premise.

Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reynolds et al. (US 8751131) teaches controlling torque applied by a powertrain to vehicle wheels to prevent wheel slip (Abstract). Tang (US 8453770) teaches a method and apparatus for optimizing the torque applied by each motor of a dual motor drive system of an all-electric vehicle, the torque adjustments taking into account wheel slip as well as other vehicular operating conditions (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/10/2021